Exhibit 10.7

EXECUTIVE EMPLOYMENT AGREEMENT




This agreement (the "Agreement") made and entered into this first day of April
2007




BETWEEN

AND

Company Name:

BlastGard International Inc.

Employee’s Name:

Kevin J. Sharpe

 

 

Officer’s Name:

 

 

 

Address:

12900 Automobile Blvd., Ste. D

Clearwater Florida 33762

Address:

13050 Champion Park Drive, Apt. #315

Houston, TX 77069




(the Company and the Executive hereinafter collectively referred to as the
“Parties”)




This agreement establishes an understanding between the parties and as such both
parties agree to be bound by its Terms and Conditions. This agreement shall not
become binding upon the parties until it has been signed by an authorized
representative of the Parties and signed and accepted by authorized officers.




RECITALS:




WHEREAS, the parties have agreed to enter into a new Employment Agreement;




WHEREAS, the Company desires to employ Executive upon the terms and subject to
the conditions of this Agreement; and




WHEREAS, Executive desires to be employed by the Company upon the terms and
subject to the conditions of this Agreement.




NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and Executive hereby covenant and
agree as follows:




1.

Definitions. For purposes of this Agreement, the following capitalized terms
shall have the following meanings, and all other capitalized terms used in this
Agreement but not defined in this paragraph 1 shall have the meanings assigned
elsewhere in this Agreement:




"Base Salary" means $150,000 American dollars.




"Cause" means:

a.

Executive's conviction of (or plea of no contest or similar plea to) a felony;




b.

Executive's intentional continuing refusal to substantially perform his
obligations and duties under this Agreement (except by reason of incapacity due
to illness or accident) if he




(i)

shall have failed to remedy the alleged breach caused by such conduct within 30
days from the date written notice is given by the Company demanding that he
remedy the alleged breach caused by such conduct, or








--------------------------------------------------------------------------------

Page 2 of  10




(ii)

shall have failed to take reasonable steps in good faith to that end during such
30-day period, provided that after the end of such 30-day period there shall
have been delivered to Executive a certified copy of a resolution of the Board
of Directors of the Company, taken at a meeting of the Board of Directors at
which Executive, together with his counsel, is given the opportunity to be
heard, finding that Executive was guilty of intentional continuing refusal to
substantially perform his obligations and duties under this Agreement and
specifying the details thereof, and that Executive has failed to take reasonable
steps in good faith to remedy the alleged breach caused by such conduct,




(iii)

Executive engaged in willful fraud or defalcation, either of which involved
funds or other assets of the Company; or




(iv)

upon Executive's breach of any material term of this Agreement (including, but
not limited to, the non-compete and confidentiality provisions in paragraphs 7
and 8).




"Change in Control" means and shall be deemed to occur:




a.

in the event any "person" or more than one such person acting as a group, other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, is or becomes the "beneficial owner", directly or
indirectly, of the securities of the Company, in a transaction or a series of
transactions, representing thirty percent (30%) or more of the combined voting
power of the Company's then outstanding securities ordinarily having the right
to vote for the election of directors of the Company;




b.

during any period of two consecutive years during the Employment Period,
individuals who at the beginning of the Employment Period constitute the Board
of Directors of the Company cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company's stockholders, of each director who was not a director at the beginning
of the Employment Period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were (A) directors at
the beginning of the Employment Period, or (B) previously approved in accordance
with this subparagraph (b);




c.

the Company sells or otherwise disposes of all or substantially all of its
assets; and




d.

the Company participates in a merger or consolidation and, immediately following
the consummation of such merger or consolidation, the Company's stockholders
prior to such merger or consolidation do not own 50% or more of the voting
shares of stock of the surviving or successor corporation.




"Code" means the Internal Revenue Code of 1986, as amended, or any successor
thereto.




"Compensation Committee" means the applicable compensation committee of the
Board of Directors of the Company.




"Disabled" or "Disability" means a determination, made at the request of
Executive or upon the reasonable request of the Company set forth in a notice to
Executive, by a physician selected by the Company and Executive, that Executive
is unable to perform his duties as specified in this Agreement and in all
reasonable medical likelihood such inability will continue for a period in
excess of 180 days, or for shorter periods aggregating to more than 180 days in
any consecutive nine-month period.




"Effective Date" shall be first day of April 2007














--------------------------------------------------------------------------------

Page 3 of  10




"Employment Period" means the term of Executive's employment pursuant to the
provisions of this Agreement.




"Good Reason" means:




a.

a Change in Control of the Company;




b.

a decrease in the total amount of Executive's Base Salary below the amount in
effect on the date hereof;




c.

a reduction in Executive's title, a material reduction in his authority, duties
or job responsibilities, a material adverse change in his working conditions
(including the relocation of Executive's office more than 40 miles from the
Company's present executive offices), without Executive's consent, as determined
by Executive in his reasonable judgment;




d.

a failure by the Company to comply with any material provision of this Agreement
if the Company shall have failed to remedy the alleged breach within 60 days
from the date written notice of such noncompliance is given by Executive to the
Company; or




e.

any purported termination of Executive's employment which is not effected
pursuant to a proper Notice of Termination (and for purposes of this Agreement
no such purported termination shall be effective).




"Notice of Termination" means a written notice of either the Company or
Executive, as applicable, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination.




"Termination Date" means the effective date of employment termination.




TERMS OF EMPLOYMENT:




2.

Term of Employment. The Company shall employ Executive, and Executive shall be
employed by the Company and shall provide services to the Company upon the terms
and conditions hereinafter set forth. The term of Executive's employment with
the Company shall continue, unless earlier terminated pursuant to Section 5
hereof, through first last day of March 2010 (the "Employment Period");
provided, however, that after expiration of the initial term, the Employment
Period shall automatically be renewed each first day of April for successive
one-year terms unless the Company or Executive delivers written notice to the
other party at least sixty (60) days preceding the expiration of the initial
term or any one-year extension date of the intention not to extend the term of
this Agreement.




3.

Performance of Duties. Executive shall have the title of President of the
Company, and he shall possess such powers and perform such duties as are
normally incident to such position, as provided in the By-laws of the Company
and in accordance with the General Corporation Law of the State of Colorado
during this period, Executive agrees that during the term of this Agreement,
including any renewals thereof, the Employee shall faithfully and diligently
serve and further the best interests of the Corporation.




4.

Compensation. For services rendered by Executive, and upon the condition that
Executive fully and faithfully perform all of his duties and obligations set
forth herein, Executive shall be compensated for his services as follows:




a.

Salary: The Corporation shall pay to the Employee on the last day of each and
every month commencing on last day of April 2007, the sum of twelve thousand
five hundred dollars ($12,500.00)




b.

Signing Bonus: of 200,000 stock options @ .45 to be issued upon commencement
date of this Agreement




c.

Performance Bonus: this shall be due and payable to employee upon the
corporation achieving each of the following sales targets in both the first,
second and third twelve month period of this agreement, commencing from
effective date of agreement




(i)

Five million dollars in sales ($5,000,000); bonus payable to employee will be
thirty seven thousand five hundred dollars ($37,500) and 200,000 options @ .45




(ii)

Ten million dollars in sales ($10,000,000); bonus payable to employee will be
seventy five thousand dollars ($75,000) and 400,000 options @ .45




(iii)

Twenty million dollars in sales ($20,000,000); bonus payable to employee will be
one hundred twenty five thousand dollars ($125,000) and 800,000 options @ .45




All bonuses to be paid within 90 days of any sales target being achieved.




a.

Management Stock Option Plan. Should the Company establish a stock option plan
or plans with respect to which senior executives of the Company participate and
which accepts other employees of the Company generally, Executive shall be
entitled to participate in such plans in the same manner as other senior
executives of the Company.




b.

Benefits. During his employment with the Company, Executive shall be entitled to
participate, to the extent he meets all eligibility requirements of general
application, in any and all employee benefit plans, programs and arrangements
which are now or hereafter adopted by the Company to provide benefits for its
employees, including, but not limited to, medical and hospitalization, group
term life insurance, disability, and retirement plans. Additionally, Executive
shall receive such other benefits as Company may make generally available to its
senior executive officers.




c.

Vacation. Executive shall be entitled to a minimum of four (4) weeks of paid
vacation, during each calendar year and to paid holidays and other paid leave
set forth in the Company's policies in effect from time to time, to be taken at
times agreeable to both the Executive and the Company. Any vacation not used
during a calendar year may not be used during any subsequent period. Vacation
time shall be prorated for any partial calendar year of employment.




d.

Payment of the Base Salary shall not in any way limit or reduce any other
obligation of the Company pursuant to this Agreement, and no other compensation,
benefit, or payment hereunder shall in any way limit or reduce the obligation of
the Company to pay Executive's Base Salary, except that, for the period
commencing on the date Executive becomes Disabled and ending on the Termination
Date, the Base Salary shall be reduced by any amounts that are payable to
Executive prior to or during such period under any disability benefit plan of
the Company in which Executive participates.




5.

Termination. Executive's employment hereunder shall terminate at the end of the
Employment Period. In addition, the Employment Period may be terminated at any
time as provided herein. After Notice of Termination has been delivered, and
prior to the Termination Date, Executive shall make reasonable efforts to
cooperate with Company in achieving a transition of Executive's duties and
responsibilities.




a.

Cause. The Employment Period may be terminated at the option of the Company for
Cause effective upon the date stated in the Notice of Termination to Executive.




b.

Death. The Employment Period will terminate automatically effective upon
Executive's death.














--------------------------------------------------------------------------------

Page 4 of  10




c.

Disability. In the event Executive becomes Disabled (as such term is hereinafter
defined) during the Employment Period, and the Company is unable to make a
reasonable accommodation which would enable Executive to continue to perform the
essential functions of his employment position with the Company, the Employment
Period may be terminated at the option of Executive or the Company effective 30
days after a Notice of Termination is given (provided that Executive shall not
have returned to the performance of his duties on a full-time basis during such
30-day period). Unless otherwise agreed by Executive and the Board of Directors,
the determination by the physician selected by Company and Executive that
Executive is Disabled shall be binding upon the Company and Executive.




d.

Voluntary Resignation. Executive may resign his employment at any time with or
without Good Reason, effective upon Notice of Termination (which shall state
whether such resignation is with Good Reason) given by Executive to the Company.




e.

Termination without Cause by the Company. Notwithstanding that this is a
contract of employment for a definite term, the Corporation may, in its sole
discretion, cancel this Agreement and terminate the Employee at any time prior
to the Expiry Date for any reason whatsoever upon paying the Employee a lump sum
payment of FOUR HUNDRED THOUSAND DOLLARS ($400,000). In such circumstances, the
Corporation will also continue to permit the Employee to participate in the
Corporation’s employee benefits plan, as provided for in this Agreement, for a
period of ONE (1) month subsequent to the date of termination.




If, within 30 days after any Notice of Termination for Cause is given by the
Company, Executive notifies the Company that a dispute exists concerning the
termination, then the Termination Date shall be the date (the "Final
Determination") as determined either by mutual written agreement of the parties,
by a binding and final arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal therefrom having
expired and no appeal having been perfected). Notwithstanding the foregoing, the
Company shall not be prohibited from removing Executive from his position with
the Company pending the Final Determination provided that such removal is
without prejudice to Executive's rights to receive all benefits from the Company
to which he may be entitled upon the Final Determination.




6.

Separation Benefits. Executive shall be entitled to receive separation benefits
upon such events and in such amounts as are set forth in this Section 6.




a.

Termination upon Death. If the Employment Period is terminated by Executive's
death, the Company shall pay Executive's surviving spouse, or if he leaves no
spouse, his personal representative, as successor in interest, (i) an amount
equal to the then current Base Salary (paid in one lump sum payment on or before
the fifteenth day following the date of Executive's death), and (ii) any death
benefit payable under any employee benefit plans, programs and arrangements of
the Company in which Executive is a participant on the date of his death.




b.

Termination upon Disability. If the Employment Period is terminated in
accordance with the terms of paragraph 5(c) because of Executive's Disability,
the Company shall pay to Executive (or in the event of Executive's death after
finding of Disability, his surviving spouse, or if he leaves no spouse, his
personal representative, as successor in interest) all compensation and benefits
specified under paragraph 4 herein, for a period of one year from the Date of
Termination, payable in the same manner as if the Employment Period had not been
terminated.














--------------------------------------------------------------------------------

Page 5 of  10




c.

Additional Separation Benefit. For a period of Six (6) months following (i) the
full completion of the Employment Period or (ii) following the Date of
Termination of the Employment Period for any reason other than termination by
the Company for Cause or termination by Executive for other than Good Reason,
the Company shall permit, at the Company's expense, Executive, his spouse and
dependents, as applicable (the "Benefit Participants"), to participate in all
group medical health insurance plans and employee benefit plans, programs and
arrangements now or hereafter made available to the senior executive employees
of the Company (the "Plans") (including but not limited to such Plans in which
Executive was entitled to participate immediately prior to the Date of
Termination), in the same manner provided to its other senior executive
employees; provided, however, that this paragraph 6(d) shall not apply in the
event that (i) the Company shall hereafter terminate the applicable Plan, or
(ii) the participation of the Benefit Participants in such Plan is prohibited by
law or, if applicable, would disqualify such Plan as a tax qualified plan
pursuant to the Code, or (iii) the participation of the Benefit Participants
violates the general terms and provisions of such applicable Plan.




d.

Tax Withholding. All payments of salary and other compensation to Executive
pursuant to this Agreement shall be made after deduction of any taxes required
to be withheld with respect thereto under applicable federal, state and local
laws. In the case of Options and Restricted Stock, Executive may pay such
withholding tax obligations pursuant to any method permitted under the terms of
Company's Stock Plan.




e.

Excise Tax Gross-Up. If any payment to Executive pursuant to this Agreement or
any other payment or benefit from the Company, any Affiliate, any shareholder of
the Company or any other person is determined to be subject to the excise tax
imposed by Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law (the "Excise Tax"), then Executive
shall receive a Tax Gross-Up Payment with respect to all such excise taxes and
similar taxes. The "Tax Gross-Up Payment" shall mean an amount payable to the
Executive such that, after payment of all federal, state and local taxes on such
Tax Gross-Up Payment, there remains a balance sufficient to pay the Excise Tax
being reimbursed. The Company's outside auditor (the "Auditor") shall determine
whether any payment under this Agreement is subject to an Excise Tax and, if so,
the amount and timing of the Tax Gross-Up Payment.




7.

Non-competition. During the Employment Period and continuing until the second
anniversary thereof, Executive shall not, without the prior written
authorization of the Board of Directors of the Company, (i) directly or
indirectly render services of a business, professional or commercial nature
(whether for compensation or otherwise) to any person or entity competitive or
adverse to the Company's business welfare, (ii) engage in any activity, whether
alone, as a partner, or as an officer, director, employee, consultant,
independent contractor, or stockholder in any other corporation, person, or
entity which is competitive with or adverse to the Company's business welfare,
(iii) hire or solicit for hire any of the Company's employees, prospective
employees or consultants (iv) solicit the business of any client of the Company,
or any prospective client of the Company that had been serviced or solicited by
the Company during the two (2) years preceding Executive's termination, or (v)
enter into any agreements with any supplier of the Company regarding the sale or
distribution of products of the supplier.




In the event that Executive's employment with the Company is terminated by
Executive or the Company at any time, for any reason whatsoever, the Company
shall have the right to inform any of Executive's future employers or
prospective employers of the existence of this Section 7 of the Agreement. This
Section 7 shall not, however, prevent Executive from investing in securities
issued by any such competitive or adverse corporation provided the holdings
thereof by Executive do not constitute more than three percent of any one class
of such securities.














--------------------------------------------------------------------------------

Page 6 of  10




8.

Confidentiality.




a.

Disclosure and Use. Executive shall not disclose or use, or authorize anyone
else to disclose or use, at any time, either during or after the Employment
Period, any trade secrets or other confidential information of the Company of
which Executive is or becomes informed or aware of prior to or during the
Employment Period, except (i) as may be required for Executive to perform his
duties and obligations under this Agreement, (ii) to the extent such information
has been disclosed to Executive by a third party who is not affiliated with the
Company or which otherwise becomes generally available to the public, (iii)
information which must be disclosed as a result of a subpoena or other legal
process, provided that the Company is given reasonable notice and an opportunity
to obtain a protective order, or (iv) unless Executive shall first secure the
Company's prior written authorization. This paragraph shall survive the
termination of this Employment Period, whether by lapse of time or otherwise,
and shall remain in effect and be enforceable against Executive for as long as
any such Company trade secrets or confidential information retains commercial
value. Executive shall execute additional agreements and confirmations of his
obligations to the Company concerning such non-disclosure of Company trade
secrets and other confidential information as the Company may require from time
to time, provided that the execution of such additional agreements and
confirmations are (i) reasonable and (ii) are required of all other senior
executive employees of the Company under similar circumstances.




b.

Return of Materials. Upon termination of his employment for any reason,
Executive (or in the event of termination due to Executive's death, his
surviving spouse or personal representative, as applicable) shall promptly
deliver to the Company all materials of a secret or confidential nature relating
to the Company's business, which are in the possession or under the control of
Executive. All records, designs, patents, business plans, financial statements,
manuals, memoranda, customer lists, customer database, rolodex and other
property delivered to or compiled by the Executive by or on behalf of the
Company (including the respective subsidiaries thereof) or its representatives,
vendors or customers which pertain to the business of the Company (including the
respective subsidiaries thereof) shall be and remain the property of the
Company, and be subject at all times to its discretion and control. Upon the
request of the Company and, in any event, upon the termination of the
Executive's employment with the Company, the Executive shall deliver all such
materials to the Company. Likewise, all correspondence, reports, records,
charts, advertising materials and other similar data pertaining to the business,
activities or future plans of the Company which are collected by the Executive
shall be delivered promptly to the Company without request by it upon
termination of the Executive's employment.




9.

Inventions. Executive hereby assigns to the Company all of his rights, title,
and interest in and to all inventions, discoveries, processes, designs, and
other intellectual property, including but not limited to trade secrets,
copyrights, patents, trademarks and trade names (collectively hereinafter
referred to as "Inventions"), and all improvements on existing Inventions made
or discovered by Executive during the term of his employment by the Company.
Promptly upon the development or making of any such Invention or improvement
thereon, Executive shall disclose the same to the Company and shall execute and
deliver to it such reasonable documents as it may request to confirm the
assignment of Executive's rights therein and, if requested, shall assist the
Company in applying for copyright, patent or trademark protection and
prosecuting any patents which may be available in respect thereof. The Company
acknowledges and hereby notifies Executive that this paragraph 9 does not apply
to an Invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on
Executive's own time, unless (a) the Invention relates to (i) the business of
the Company, or (ii) the Company's actual or demonstrably anticipated research
or development, or (b) the Invention results from any work performed by
Executive for the Company.














--------------------------------------------------------------------------------

Page 7 of  10




10.

Remedies. If, at any time, Executive violates to any material extent any of the
covenants or agreements set forth in paragraphs 7, 8 or 9, the Company shall
have the right to terminate all of its obligations to make further payments
under this Agreement. Executive acknowledges that the Company would be
irreparably injured by a violation of paragraphs 7, 8 or 9, that damages for
such a breach are not easily calculated, and that any remedy at law would be
inadequate. Therefore, Executive agrees that the Company shall be entitled to an
injunction restraining Executive from any actual or threatened breach of
paragraphs 7, 8 or 9 or to any other appropriate equitable remedy without any
bond or other security being required.




It is expressly understood between the parties that this injunctive or equitable
relief shall not be Employer's exclusive remedy for breach of this Agreement.
Without limitation, in the event of any breach by Executive of paragraphs 7, 8
or 9 of this Agreement, such Executive shall not be entitled to receive any
salary payments or any other compensation beyond the date of such breach to
which he would otherwise be entitled, and Executive shall be obligated to repay
to Employer salary payments received by him at any time after the occurrence of
such breach.




11.

Resolution of Disputes.




a.

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement (other than a controversy arising out of or relating
to paragraphs 7, 8 or 9 hereof), which cannot be settled amicably by the
parties, such controversy shall be finally settled by arbitration conducted
expeditiously in accordance with the American Arbitration Association Commercial
Arbitration Rules and the Supplementary Procedures for Large, Complex Disputes,
by an independent arbitrator. Either the Company or Executive may institute such
arbitration proceeding by giving written notice to the other party. A hearing
shall be held by the arbitrator in the City of Houston, State of Texas, and a
decision of the matter submitted to the arbitrator shall be rendered promptly in
accordance with the rules of the American Arbitration Association. The
prevailing party shall be entitled to all costs and expenses with respect to
such arbitration, including reasonable attorneys' fees. The decision of the
arbitrator shall be final and binding upon all parties hereto. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof.




b.

Notwithstanding the foregoing, Executive acknowledges and agrees that the
Company may seek in a court of competent jurisdiction an injunction prohibiting
Executive's breach or alleged breach of paragraphs 7, 8 and 9.




12.

Legal Fees. Should any litigation or arbitration be commenced concerning any
provision of this Agreement or Executive's employment or termination of
employment, the prevailing party shall be entitled, in addition to such other
relief as may be granted, to its attorneys' fees and costs incurred by reason of
such litigation or arbitration.




13.

Indemnification and Insurance.  The Company shall indemnify Executive with
respect to matters relating to Executive's services as an officer and/or
director of the Company or any of its Affiliates, occurring during the course
and scope of Executive's employment with the Company, to the extent and pursuant
to the procedures set forth in the Company's By-laws, and in accordance with the
terms and procedures of any other indemnification which is generally applicable
to executive officers of the Company and that may be provided by the Company
from time to time.  The foregoing indemnity is contractual and will survive any
adverse amendment to or repeal of the By-laws.  The Company will also cover
Executive under a policy of officers' and directors' liability insurance
providing coverage that is comparable to that provided now or hereafter to any
other executive officer or director of the Company.  The provisions of this
Section 14 will survive the termination of this Agreement for any reason.














--------------------------------------------------------------------------------

Page 8 of  10




MISCELLANEOUS:




14.

Amendment and Termination. This Agreement may not be amended or cancelled except
by written instrument signed by both parties and approved by the Board of
Directors or a committee thereof.




15.

Modification and Waiver of Breach. No waiver or modification of this Agreement
shall be binding unless it is in writing, signed by the parties hereto. The
waiver by Company or Executive of any term or breach of this Agreement shall not
prevent a subsequent enforcement of such term or any other term and shall not be
deemed to be a waiver of any subsequent breach.




16.

Notice. Any notice required or permitted to be given under this Agreement shall
be in writing and shall be deemed given or delivered and received (i) when
delivered personally (which shall be deemed to include delivery via express
courier such as Federal Express), or (ii) three days after having been sent by
registered or certified mail, return receipt requested, or (iii) upon receipt
when sent by facsimile, telegram or telex followed by a confirmation letter sent
by registered or certified mail, return receipt requested, addressed as follows:




If to the Company:

BlastGard International Inc.

12900 Automobile Blvd.

Clearwater Florida, 33762

Fax: 727-592-9402

Attention: Board of Directors




If to Executive:

Kevin J. Sharpe

13050 Champion Park Drive, Apt. #315

Houston, TX 77069

Fax: 281-440-3128




Either the Company or Executive may, at any time, by notice to the other,
designate another address for service of notice on such party.




17.

Non-assignment. The interests of Executive under this Agreement are not subject
to the claims of his creditors and may not be voluntarily or involuntarily
assigned, alienated or encumbered. Company may assign its rights, duties or
obligations under this Agreement to any person with whom it has merged or
consolidated, or to whom it has transferred all, or substantially all, of its
assets.




18.

Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision shall thereupon be deemed (i) modified
only to the extent necessary to render such provision valid, or (ii) not
applicable to given circumstances, or (iii) excised from this Agreement, as the
situation may require, and this Agreement shall be construed and enforced as if
such provision had been included herein as so modified in scope or application,
or had not been included herein, as the case may be. Should this Agreement, or
any one of more of the provisions hereof, be held to be invalid, illegal or
unenforceable within any governmental jurisdiction or subdivision thereof, the
Agreement or any such provision or provisions shall not as a consequence thereof
be deemed to be invalid, illegal or unenforceable in any other governmental
jurisdiction or subdivision thereof.




19.

Successors. This Agreement shall be binding upon, and inure to the benefit of
the parties and their permitted successors and assigns. Nothing in this
Agreement, express or implied, is intended or shall be construed to confer upon
any person, other than the parties and their respective successors and assigns
permitted by this Agreement, any right, remedy or claim under, or by reason of,
this Agreement.














--------------------------------------------------------------------------------

Page 9 of  10




20.

Entire Agreement. This Agreement constitutes the entire agreement between
Company and Executive with respect to the subject matter hereof. This Agreement
supersedes any prior agreement made between the parties.




21.

Counterparts. The Agreement may be executed in two or more counterparts, any one
of which shall be deemed an original and all of which taken together shall
constitute a single instrument.




22.

Governing Law. This Agreement, and all matters or disputes relating to the
validity, construction, performance or enforcement hereof, shall be governed,
construed and controlled by and under the laws of the State of Colorado without
regard to principles of conflicts of law.




23.

Cumulative Rights.  All rights and remedies hereunder are cumulative and are in
addition to all other rights and remedies provided by law, agreement or
otherwise.  Executive's obligations to the Company and the Company's rights and
remedies hereunder are in addition to all other obligations of Executive and
rights and remedies of the Company created pursuant to any other agreement.




24.

Headings. The paragraph headings contained herein are for convenience of
reference only and are not to be used in the construction or interpretation
hereof.




25.

Effective Date. This Agreement shall be effective on the Effective Date.







ACKNOWLEDGEMENT. Executive acknowledges that he has read, understood and accepts
the provisions of this agreement. He also acknowledges that he has had the
opportunity to and has reviewed the terms and conditions of this agreement.




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date written above.




BLASTGARD INTERNATIONAL INC.

 

 

 

 

 

By:

Chairman of the Board

 

 

 

 

 

 

 

 

Signature

 




EXECUTIVE

 

 

 

 

 

By:

Kevin J. Sharpe

 

 

 

 

 

 

 

 

Signature

 












